Citation Nr: 1615933	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  09-40 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for type 2 diabetes mellitus.

2.  Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1964 to February 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction (AOJ)), which granted service connection for diabetes with hypertension, and assigned an initial disability rating of 20 percent.  The Veteran timely filed a notice of disagreement (NOD), after which the AOJ separated the service-connected disabilities, maintaining the 20 percent rating for diabetes and assigning a separate, noncompensable rating for hypertension.

In May 2013, the Board remanded the Veteran's claims for additional development.  In response, the AOJ obtained updated VA treatment records, afforded the Veteran VA examinations and readjudicated the claims.  The claims have since been returned to the Board for further appellate action.  Thus, the Board is satisfied there was substantial compliance with its remand orders with respect to the hypertension claim being decided on appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board notes that, in a December 2014 rating decision, the AOJ denied service connection for hearing loss and tinnitus.  Later that month, the Veteran submitted a timely Notice of Disagreement (NOD).  See 38 C.F.R. § 20.201 (2015).  However, VBMS and the VA's Veterans Appeals Control and Locator System (VACOLS) indicate that the AOJ has already acknowledged the NOD and that the AOJ is continuing to work on that matter.  As the AOJ has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the AOJ, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, those particular issues remain under the jurisdiction of the AOJ at this time.
The Board next notes that the Veteran has filed a substantive appeal in the issue of entitlement to an increased rating for posttraumatic stress disorder (PTSD).  On his substantive appeal he requested a Travel Board hearing, however in August 2014 he requested a Videoconference hearing in lieu of waiting for a Travel Board hearing.  However, correspondence from the VA indicates he continues to be on the list of those waiting for a Travel Board hearing.  The Veteran's hearing preference should be updated.

Finally, the Board observes that the Veteran had initiated an appeal with respect to AOJ denials of service connection for peripheral neuropathy and erectile dysfunction.  After being provided a Statement of the Case (SOC) in January 2014, the Veteran has not filed a timely substantive appeal and the AOJ has not otherwise taken any actions waiving the timely filing of a substantive appeal.  Thus, the Board has no jurisdiction over these issues at this time.

The issue of entitlement to an initial disability rating in excess of 20 percent for type 2 diabetes mellitus is addressed in the REMAND following this decision and is REMANDED to the AOJ. 


FINDING OF FACT

The Veteran takes medication for control of his hypertension but does not have systolic pressure of predominantly 160 or more or a history of diastolic pressure of predominantly 100 or more.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hypertension have not been met.  38 U.S.C.A. § 1155(West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Veteran seeks a compensable rating for his service-connected hypertension, rated under DC 7101, which rates hypertensive vascular disease, including hypertension and isolated systolic hypertension.  See 38 C.F.R.  § 4.104.  

The rating schedule provides a 10 percent evaluation when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

An August 2007 VA treatment note relates that the Veteran reported he had been checking his blood pressure at home and at times his systolic had been greater than 140.  His blood pressure on examination was 157/83 and 153/85.  He was prescribed lisinopril.

The Veteran's September 2008 VA examination listed blood pressure readings of 143/75, 150/80, and 155/75 and noted he had been on antihypertensives since 2007.  His September 2013 VA examination noted blood pressure readings of 126/62 in November 2012, 107/48 in July 2013, and 120/70 in September 2013.  The VA clinic records covering the appeal period contain one systolic reading of 178 which was recorded as the peak blood pressure during an exercise stress test.  His resting blood pressure was 108/60.  Otherwise, the VA clinic records do not reflect systolic pressure of predominantly 160 or more or a history of diastolic pressure of predominantly 100 or more.  Additionally, the Veteran has not reported home blood pressure readings of systolic pressure of predominantly 160 or more or a history of diastolic pressure of predominantly 100 or more.

As the lay and medical evidence does not reflect that the Veteran has systolic pressure of predominantly 160 or more or a history of diastolic pressure of predominantly 100 or more, he is not entitled to a compensable rating.  In so holding, the Board has considered the Veteran's report of home blood pressure readings - presumably recorded by a mechanical device - as credible and competent evidence in support of the claim.  However, the Veteran has not reported blood pressure readings which meet, or more nearly approximate, the criteria for a compensable rating.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).

The Board must also consider whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The Board notes that, in Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed Cir. 2014), the Federal Circuit Court stated that "[l]imiting referrals for extra-schedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities."  When considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy v. McDonald, 27 Vet. App. 484 (2016).

As addressed below, the Board must remand the issue of entitlement to an increased rating for diabetes mellitus for AOJ consideration of a potential additional complication of diabetes mellitus.  As such, consistent with the holdings in Johnson and Yancy, the Board defers consideration of entitlement to referral for extra-schedular consideration pending final appellate review of the diabetes mellitus claim.

Finally, the Board notes that the Veteran is in receipt of Social Security retirement benefits.  He has not alleged that his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  At this time, the Board is of the opinion the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has not been reasonably raised during the appeal period.  See generally Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in January 2008, prior to the initial adjudication of the claim on appeal.  The claim for a higher initial rating arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional Veterans Claims Assistance Act of 2000 (VCAA) notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in September 2009, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The AOJ has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Notably, the Veteran reports being on Social Security Administration (SSA) "pension" and SHARE information obtained by the AOJ confirms that the Veteran is not in receipt of SSA disability benefits.  Thus, the Board is unaware of the existence of any relevant records in the possession of SSA.

The Veteran was afforded a VA medical examination in September 2013 for hypertension.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The examiner provided the Board with sufficient information to rate the Veteran's hypertension, which is supplemented by the VA clinic records which contain a multitude of blood pressure readings.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the hypertension issue.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

An initial compensable disability rating for hypertension is denied.


REMAND

The Board previously remanded the diabetes mellitus claim for examination which evaluated all complications of the diabetic process.  The September 2013 VA examination report reflects that the Veteran has been diagnosed with diabetic retinopathy.  However, to date, the AOJ has not evaluated whether the diabetic retinopathy warrants a separate compensable rating or is considered a noncompensable complication of the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  This issue, therefore, is remanded for corrective action.

Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ should secure for the record updated VA medical records since January 2014.
 
2.  After the record is determined to be complete, the AOJ should arrange for the Veteran to be examined by an ophthalmologist to determine the current severity of his diabetic retinopathy.  The appropriate Disability B enefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

3.  Thereafter, the AOJ should review the record and readjudicate the claim remaining on appeal - including the issue of whether a separate rating is warranted for diabetic retinopathy.  If any claim on appeal remains denied, the AOJ must issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






____________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


